—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 8, 1994, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the fourth degree.
In satisfaction of an eight-count indictment charging him with various drug-related crimes, defendant pleaded guilty to three counts of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree. In accordance with the plea agreement, he was sentenced to concurrent terms of imprisonment, the longest of which was 5 to 25 years. On this appeal, defendant’s attorney requests leave to withdraw as counsel on the basis that there are no nonfrivolous issues that may be raised on appeal. Having reviewed the record, defense counsel’s brief and defendant’s pro se submission, we agree. There is no merit to defendant’s assertion that the sentence imposed was unreasonable. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted.
*905Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.